UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1112


JOSE MEJIA MEMBRENO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 16, 2022                                         Decided: April 6, 2022


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Brian Boynton, Acting Assistant Attorney General, Anthony P.
Nicastro, Assistant Director, Matthew B. George, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Mejia Membreno, a native and citizen of El Salvador, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his requests for withholding of removal and

protection under the Convention Against Torture. We have thoroughly reviewed the record

and conclude that the evidence does not compel a ruling contrary to any of the

administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial evidence

supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons stated by the Board. See In

re Mejia Membreno (B.I.A. Dec. 31, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2